Citation Nr: 0935910	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-27 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 17, 
2006, for general anxiety disorder (GAD), currently rated as 
50 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1990 to February 
1997.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In July 2008, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the claim.  The requested action has been 
completed, and the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record shows that prior to March 22, 
2005, the Veteran displayed occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to GAD.

2.  The evidence of record shows that from March 22, 2005, 
the Veteran displayed occupational and social impairment with 
reduced reliability and productivity due to GAD.

3.  On March 22, 2005, the Veteran claimed he was entitled to 
an increased rating for his service-connected GAD.

4.  In February 2007, the RO granted the Veteran a 50 percent 
disability rating effective August 17, 2006.  

5.  In his August 17, 2006, substantive appeal, the Veteran 
had argued for an earlier effective date.
  




CONCLUSION OF LAW

The criteria for an effective date of March 22, 2005, for the 
grant of a 50 percent schedular rating for GAD have been 
approximated.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 19.25, 19.33, 19.34, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In light of the full grant of benefits for the Veteran's 
claim for an earlier effective date for service-connected 
GAD, the Board notes that no further notification or 
assistance is necessary to develop facts pertinent to the 
claim at this time. 

Analysis

In a February 2007 rating decision, the RO granted the 
Veteran a 50 percent disability rating for his GAD effective 
August 17, 2006.  The Veteran filed a notice of disagreement 
against this decision, arguing that an earlier effective date 
should be assigned, in March 2007.  After a Board remand, the 
RO denied the Veteran's claim for an earlier effective date, 
and the Veteran continued his appeal.  For the reasons set 
forth below, the Board agrees that an earlier effective date 
is warranted for the GAD evaluation.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.  

In this matter, the record supports the assignment of an 
earlier effective date for the increase in disability 
evaluation for GAD.  Indeed, the Board finds a 50 percent 
disability rating warranted for GAD from March 22, 2005.  

The Board finds an extraschedular rating unwarranted here 
because application of the regular schedular standards is 
practicable in this matter.  Hence, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet.  
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this matter, the Board finds that the "date of receipt" 
of the claim currently pending is March 22, 2005.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  That is the day on 
which the Veteran maintained entitlement to an increased 
evaluation for GAD.  That claim remains in pending appellate 
status based on the Veteran's substantive appeal filed in an 
August 2006 VA Form I-9 and a subsequent post-remand May 2007 
notice of disagreement.  In February 2007, the RO issued a 
rating decision that granted the Veteran his increased rating 
and set an effective date of August 17, 2006.  

A 50 percent evaluation for GAD is warranted where the 
Veteran exhibits occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  The Veteran stated in his May 2007 notice of 
disagreement that he is only appealing the effective date of 
his disability rating and not the disability rating itself.  
Therefore, the effective date of the Veteran's 50 percent 
disability rating is the only issue on appeal.  

The date of the Veteran's claim for increased rating was 
March 22, 2005.  Thus, the Board cannot award an effective 
date prior to that time because a rating may not be assigned 
earlier than such date except under circumstances not present 
here.  The period, therefore, at issue began March 22, 2005.  
Although the evidence has a slight inconsistency, the Board 
finds that the preponderance of the evidence indicates the 
Veteran exhibited occupational and social impairment with 
reduced reliability and productivity at that time.

The evidence of record relevant to this appeal period begins 
in June 2004, less than a year before the Veteran filed his 
claim.  At that time, the medical director of the Mental 
Health Division of the Lawton Outpatient Center at the 
Oklahoma City VA Medical Center found that the Veteran had 
significant problems with anxiety and depression, had 
difficulty making decisions, was a perfectionist, had trouble 
dealing with interruptions to his schedule, and wanted to 
enforce his will on others.  The Veteran was also described 
as having a depressed mood, problems with motivation, and 
extreme anxiety.  In conjunction with these symptoms, the 
doctor assigned a Global Assessment of Functioning (GAF) 
score of 60.  A GAF score from 51 to 60 represents moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

As part of the RO's duty to assist, the Veteran was afforded 
with a compensation and pension examination in June 2005.  
The Veteran told the examiner that he has had problems with 
feeling quite anxious and worrying about everything, 
including what people thing about him, finances, his job, and 
his failing marriage.  The Veteran also reported that he felt 
depressed once in a while, could not control his worry, and 
experienced irritability, muscle tension headaches, 
difficulty going to sleep, fatigue, restlessness, "keyed 
up" feelings, and difficulty concentrating.  The examiner 
did not see any impairment of the Veteran's thought process 
or ability to communicate and found no history or evidence of 
hallucinations, delusions, abnormal behaviors, or suicidal or 
homicidal thoughts.  He noted that the Veteran maintained 
adequate personal hygiene; was oriented to person, place, and 
time; and demonstrated good short- and long-term memory.  The 
examiner further wrote that the Veteran had no history or 
evidence of obsessive or ritualistic behaviors and had 
spontaneous, coherent, and relevant speech.  However, he 
noted that the Veteran was time conscious, worried about 
money and things that he should be doing, and had a history 
of anxiety and depression but not of impulsive behavior.  
Finally, the examiner found that the Veteran is able to 
establish and maintain limited social relationships with 
family and his roommate while working 40 hours a week.  
Because of these findings, the examiner assigned a GAF score 
of 90, which represents absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).

The Veteran disputed the adequacy of this examination, 
claiming that the examiner's report was not consistent with 
what he said during the examination.  Because the examination 
report and findings are contrary to the other evidence of 
record, the Board affords it no probative value.  To be sure, 
in December 2002, the mental health clinic assigned the 
Veteran a GAF score of 70 (some mild symptoms or some 
difficulty in social, occupational, or school functioning), 
which is the highest GAF score of record other than the June 
2005 compensation and pension examination report relevant to 
the appeal period.  In August 2003, the Veteran complained of 
increased anxiety attacks and "blowing up and acting like a 
jerk."  Then, in August 2005, the Veteran exhibited a 
significant level of depressive symptoms at a 
psychoeducational class.  Even though the Veteran's 
appearance was within normal limits, his speech was normal, 
his mood was good, and his affect was non-restricted, the 
Veteran's VA mental health doctor assigned a GAF score of 60 
in March 2006.  

Moreover, VA afforded the Veteran with another compensation 
and pension examination with a different doctor in December 
2006.  At this examination, the examiner noted current 
symptoms with constant occurrences of depression, crying 
spells, panic attacks, weight loss, fatigue, isolation from 
others, disruptive sleep, mood swings, anger with outbursts, 
and hopelessness.  Because of these symptoms, the examiner 
noted that the Veteran had many problems at work with 
supervisors and coworkers, was angry most of the time with 
little or no provocation, lost concentration easily, lacked 
energy and motivation, and had few deep relationships with 
others.  Since developing this mental condition, the Veteran 
reported little social life, a preference to stay at home, 
lack of energy or interest in social activities, poor 
relationships with his work supervisor and coworkers, and 
missed work due to depression, anxiety, and doctor's 
appointments.  Upon examination, the examiner found 
orientation within normal limits, appropriate hygiene and 
appearance, appropriate behavior, and a near continuous 
abnormal mood that did not affect the Veteran's ability to 
function independently.  The Veteran became tearful 
frequently and exhibited intermittent abnormal speech.  He 
had difficulty understanding complex commands, and the 
examiner noted panic attacks occurring more than once a week.  
Furthermore, the Veteran related that he hallucinated at 
night, had obsessional rituals, and had impaired memory.  
However, his thought process, judgment, and abstract thinking 
were normal or not otherwise impaired.  As a result of this 
examination, the examiner concluded that the Veteran did not 
have difficulty performing activities of daily living but did 
have difficulty establishing and maintaining effective 
work/school and social relationships because of his anger and 
depression.  He also concluded that the Veteran had 
difficulty understanding complex commands because he lost 
focus easily and difficulty completing tasks and studying any 
type of material.  Finally, the examiner assigned a GAF score 
of 54. 

In addition to his medical records, the Veteran also 
submitted lay statements in order to corroborate his 
symptoms.  In October 2005, one coworker, C.O., described the 
Veteran as irresponsible and frequently truant from work.  
She described her attempts to try to befriend the Veteran and 
wrote that the Veteran is sometimes very sad and depressed at 
work.  She claimed he would not concentrate at work and was 
very forgetful.  Furthermore, C.O. stated that the Veteran 
suffered from anxiety and had many rituals that he would 
perform at work.  She has seen the Veteran cry, stutter, 
appear confused, and has also seen his mood swing from happy 
to sad.  Finally, C.O. asserted that the Veteran could not 
sit still at his desk and that he would frequently change 
topics in mid sentence when talking to her.
 
T.G. also wrote a letter to VA describing his observations of 
the Veteran's condition.  In addition to living with the 
Veteran for a short time, T.G. also worked with him for 
almost two years at the time he wrote his letter.  He stated 
that the Veteran has always been depressed and only ever 
wanted to sit in the house and sulk.  Some nights, he heard 
the Veteran crying and described him as unreliable.  
According to T.G., the Veteran's house was always a mess 
because the Veteran thought he "pull[ed] his own weight" 
but did not pick up after himself.  Moreover, T.G. averred 
that the Veteran day dreamed, mumbled to himself, lost focus, 
had trouble with his memory, and stared off into space.  He 
further claimed that the Veteran never worked a 40-hour week 
and was not well dressed, responsive, or articulate.  

Thus, the Board finds that the June 2005 compensation and 
pension examination report was not supported by the other 
evidence of record and affords it no probative value.  The 
rest of the probative evidence of record demonstrates that 
the Veteran was entitled to a 50 percent disability rating 
for his service-connected GAD from March 22, 2005, the date 
he filed his claim for an increased rating.  Therefore, an 
earlier effective date is warranted, and his appeal is 
granted to that extent.


ORDER

Entitlement to an effective date of March 22, 2005, for GAD, 
currently rated as 50 percent disabling, is granted.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


